Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         14-DEC-2021
                                                         01:28 PM
                                                         Dkt. 7 ORD


                          SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         IN THE MATTER OF DIANNE K. HOAPILI, Plaintiff.


                        ORIGINAL PROCEEDING

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the document filed by Dianne K.

Hoapili, entitled, “Declaration of Divine Lovelore/Law Truth

Affidavit,” which was filed as a complaint on November 29, 2021,

this court lacks jurisdiction to consider the complaint and

provide the requested relief.   See HRS § 602-5.     Therefore,

          It is ordered that the complaint is dismissed.

          It is further ordered that the clerk of the appellate

court shall process the complaint without payment of the filing

fee.

          DATED:   Honolulu, Hawai#i, December 14, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins